Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 28, 2015

                                      No. 04-14-00826-CV

                                        Victor VALDEZ,
                                            Appellant

                                                v.

                                    Denette BUENROSTRO,
                                            Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-15059
                               Martha Tanner, Judge Presiding


                                         ORDER

        The record in this appeal was due January 6, 2015. The clerk’s record was filed, but this
court was unaware if there was a reporter’s record as appellant failed to file a docketing
statement in this court, and the clerk’s record did not contain a request for a reporter’s record.
Accordingly, when the clerk’s record was filed, this court set a due date for appellant’s brief.
However, after speaking with appellant’s counsel, it became apparent there was a reporter’s
record. Counsel admitted he had not requested the record from the reporter, and without a
docketing statement, this court has no way to determine who the reporter is. The clerk’s office
of this court verbally advised appellant’s counsel that it was his responsibility to request the
reporter’s record and that he should provide, as soon as possible, written proof that he had
requested the record. We have received no response to our verbal request.

        Accordingly, we ORDER appellant to provide written proof to this court on or before
February 9, 2015 that he (1) made a written request for the reporter’s record, and (2) paid for
the record or made arrangement satisfactory to the reporter for payment. In that same document,
appellant should advise this court of the name of the reporter. If appellant does not timely
comply with this court’s order, we will order him to file his appellant’s brief without the benefit
of a reporter’s record and he will be permitted to raise only those issues that do not require a
reporter’s record for disposition.
      We order the clerk of this court to serve a copy of this order on all counsel.




                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court